


109 HRES 837 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 837
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2006
			Mr. Duncan (for
			 himself, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Young of
			 Alaska, Mr. Oberstar,
			 Mr. Petri,
			 Mr. DeFazio,
			 Mr. Mica, Mr. Costello, Mr.
			 LaTourette, Ms. Norton,
			 Mr. LoBiondo,
			 Ms. Corrine Brown of Florida,
			 Mr. Shuster, and
			 Mr. Filner) submitted the following
			 resolution; which was referred to the Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Public Works Week.
	
	
		Whereas public works infrastructure, facilities, and
			 services are of vital importance to the health, safety, and well-being of the
			 people of the United States;
		Whereas those facilities and services could not be
			 provided without the dedicated efforts of public works professionals,
			 engineers, and administrators who represent State and local governments
			 throughout the United States;
		Whereas those individuals design, build, operate, and
			 maintain the transportation systems, water supply infrastructure, sewage and
			 refuse disposal systems, public buildings, and other structures and facilities
			 that are vital to the citizens and communities of the United States;
		Whereas it is in the interest of the public for citizens
			 and civic leaders to understand the role that public infrastructure plays in
			 protecting the environment, improving public health and safety, contributing to
			 economic vitality, and enhancing the quality of life of every community of the
			 United States; and
		Whereas the American Public Works Association is observing
			 National Public Works Week from May 21 through 27, 2006: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Public Works Week;
			(2)recognizes and celebrates the important
			 contributions that public works professionals make every day to improve the
			 public infrastructure of the United States and the communities that those
			 professionals serve; and
			(3)urges citizens and communities throughout
			 the United States to join with representatives of the Federal Government and
			 the American Public Works Association in activities and ceremonies that are
			 designed to pay tribute to the public works professionals of the Nation and to
			 recognize the substantial contributions that public works professionals make to
			 the Nation.
			
